The second amended complaint contains two causes of action. The first cause of action alleged a sale by defendant of 470 cases of whisky to Bert K. Bloch, a wholesale liquor dealer at New York city, prior to October 1, 1921, and while the National Prohibition Act and the regulations prescribed for its enforcement were in effect, and a contract of storage of said whisky which was breached by defendant by changing its location without notice, causing a loss of insurance when said whisky was in large part destroyed by fire. Order granting, on reargument, plaintiffs’ motion for summary judgment upon the first cause of action, and the judgment entered thereon, unanimously affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Dore and Cohn, JJ.